Citation Nr: 0706850	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether a Notice of Disagreement was timely filed with 
respect to an October 2001 rating decision that denied there 
was clear and unmistakable error in a July 2000 rating 
decision that granted entitlement to individual 
employability, effective October 7, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which determined that the veteran had failed to 
timely file a Notice of Disagreement (NOD) with an October 
2001 rating decision that had denied there was clear and 
unmistakable error in a July 2000 rating decision that 
granted entitlement to individual employability, effective 
October 7, 1997. 

The veteran testified at a personal hearing at the RO before 
the undersigned in January 2006.  A copy of the transcript is 
associated with the claims file.


FINDINGS OF FACT

1.  The RO denied a July 2000 rating decision was clearly and 
unmistakably erroneous in establishing entitlement to 
individual unemployability from October 7, 1997 in a rating 
decision dated October 11, 2001.  The veteran was notified of 
that decision by a properly addressed letter dated October 
16, 2001.

2.  The veteran's Notice of Disagreement with the denial of 
clear and unmistakable error regarding the effective date of 
his entitlement to individual unemployability was received at 
the RO on September 16, 2003, which was not filed within one 
year of the October 2001 decision and notice thereof.



CONCLUSION OF LAW

The Notice of Disagreement filed on September 16, 2003, was 
not timely.  38 U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 
C.F.R. §§ 19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005)), which defines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law 
is dispositive in the instant case, the VCAA is not 
applicable.


II.  Analysis

The issue in this case is whether the veteran filed a timely 
NOD in regard to an October 2001 rating decision.  The 
formality of perfecting an appeal to the Board is a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a NOD and a Substantive Appeal.  Roy v. Brown, 
5 Vet. App. 554 (1993).

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed NOD in writing 
and a timely filed Substantive Appeal received in response to 
a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200 (2006).  The claimant has one year from the date of 
notification of the rating decision to file a NOD to initiate 
the appeal process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. § 20.302(a) (2006).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely NOD deprives the Board of 
jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c) (West 2002); see Marsh v. West, 11 Vet. 
App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Within the VA regulatory system, the Board is 
the sole arbiter of decisions concerning its jurisdiction.  
38 C.F.R. § 20.101(c) (2006).  With regard to the issue of 
timeliness of a NOD, the Board has the jurisdiction, as well 
as the obligation, to assess its jurisdiction.  See Marsh, 
supra at 471.

The Court has previously held that the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  See Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993).  In Rowell, the question 
arose as to whether the Board, notwithstanding its conclusion 
that the appellant had filed an untimely notice of 
disagreement, had jurisdiction to adjudicate a claim de novo 
merely on the basis that the RO had adjudicated the claim de 
novo.  Id.  The Rowell court noted that the Board may 
exercise jurisdiction based on a NOD which is postmarked 
within one year after notice of an unfavorable regional 
office decision is mailed to the claimant or under 
regulations providing for an extension of the time limit for 
filing a NOD, but the Board may not do so on any basis not 
provided for by the statute or implementing regulations.  Id. 

In this case, the RO, in an October 2001 rating decision, 
denied finding that a July 2000 rating decision was clearly 
and unmistakably erroneous in establishing entitlement to 
individual unemployability from October 7, 1997.  In an 
October 16, 2001 letter, the RO notified the veteran of this 
decision and advised him of his appellate rights.  On 
September 16, 2003, nearly two years after the October 2001 
rating decision, the veteran submitted a statement 
disagreeing with the October 2001 rating decision.

In his Board hearing held at the RO in January 2006, the 
veteran testified that he always appealed decisions that were 
unfavorable to him, but offered no specifics on whether or 
not he timely received the October 2001 rating decision and 
notice letter or why he filed the NOD two years later.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the veteran and the veteran's representative, if any, on the 
date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 220-21 (2000).  The appellant may rebut that 
presumption by submitting clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the veteran notified VA of a change of address 
and absent evidence that any notice sent to the veteran at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable; and that it is, therefore, presumed that the RO 
properly mailed the rating decision and notice letter, to 
include the appellant's rights to appeal.  The veteran has 
made no allegations to the contrary.  Indeed a review of the 
claims folders shows the veteran was living at the same 
address in 2000 as he was in 2004.

The Board cannot find that the veteran's testimony 
established good cause for an untimely filing of the NOD in 
this instance.

Accordingly, the Board finds that the September 2003 NOD to 
the RO's October 2001 rating decision was not timely filed.  
Thus, the October 2001 decision was final.  See 38 U.S.C.A. § 
7105(b)(1) (West 2002) and 38 C.F.R. § 20.201 (2006).

Because the veteran has not complied with the legal 
requirement for filing a timely NOD, the law is dispositive 
of the issue and the appeal must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely notice of disagreement to the October 2001 rating 
action which denied there was clear and unmistakable error in 
a July 2000 rating decision that granted entitlement to 
individual employability, effective October 7, 1997, was not 
filed and the appeal as to this issue is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


